Exhibit 10.25
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the  _____  day
of _____, 201_____  by and between Broadview Networks Holdings, Inc., a Delaware
corporation (the “Company”), and                      (the “Indemnitee”).
WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the corporation;
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
WHEREAS, although the Amended and Restated Certificate of Incorporation of the
Company (the “Certificate”) and the Amended and Restated Bylaws of the Company
(the “Bylaws”) require indemnification of the officers and directors of the
Company under the circumstances specified therein, and Indemnitee may also be
entitled to indemnification pursuant to the General Corporation Law of the State
of Delaware (“DGCL”), the Certificate, the Bylaws and the DGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between the Company and
members of the board of directors, officers and other persons with respect to
indemnification, including, but not limited to, an insurance policy or policies
providing liability insurance for a director, officer, employee, agent or
fiduciary of the Company (“Insurance Policy”); and
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
and the Bylaws and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder, or under any Insurance Policy.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve or to
continue to serve as a director or officer, or both, of the Company after the
date hereof, the parties hereto agree as follows:
1. Definitions. For purposes of this Agreement:
(a) “Change in Control” shall mean a change in control of the Company occurring
after the date hereof of a nature that would be required to be reported in
response to Item 6(e) on Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control shall include: (i) the acquisition (other than
acquisition by or from the Company) after the date hereof by any person, entity
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(excluding, for this purpose, the Company or its subsidiaries, any employee
benefit plan of the Company or its subsidiaries that acquires beneficial
ownership of voting securities of the Company, and any qualified institutional
investor that meets the requirements of Rule 13d-1(b)(1) promulgated under the
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Act) of 50% or more of either the then-outstanding shares of common stock or
the combined voting power of the Company’s then-outstanding capital stock
entitled to vote generally in the election of directors; (ii) individuals who,
as of the date hereof, constitute the Board of Directors (the “Incumbent Board”)
ceasing for any reason to constitute at least a majority of the Board of
Directors, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election, by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be, for purposes of this Agreement, considered as though such person were a
member of the Incumbent Board; or (iii) approval by the stockholders of the
Company of (A) a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, consolidated
or other surviving corporation’s then-outstanding voting securities, (B) a
liquidation or dissolution of the Company, or (C) the sale of all or
substantially all of the assets of the Company.
(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or any direct or
indirect wholly owned subsidiary of the Company, or of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving with in a similar
capacity at the written request of the Company.
(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
(d) “Enterprise” shall mean the Company and any direct or indirect wholly owned
subsidiary of the Company, and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee is or was serving with at the written request of the
Company as a director, officer, employee, agent or fiduciary.

 

2



--------------------------------------------------------------------------------



 



(e) “Expenses” shall include all reasonable attorneys’ fees, retainers,
disbursements of counsel, court costs, filing fees, transcript costs, fees and
expenses of experts, witness fees and expenses, travel expenses, duplicating and
imaging costs, printing and binding costs, telephone charges, facsimile
transmission charges, computer legal research costs, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, as well as all other “expenses” within the meaning of that term as
used in Section 145 of the General Corporation Law of the State of Delaware and
all other disbursements or expenses of types customarily and reasonably incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred;
but, notwithstanding anything in the foregoing to the contrary, “Expenses” shall
not include amounts of judgments, penalties, or fines actually levied against
the Indemnitee in connection with any Proceeding. Expenses also shall include
the foregoing incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersede as bond, or other appeal bond or its
equivalent.
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements); or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any internal investigation), inquiry, administrative hearing or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise (including, but not limited to, as applicable, any
cross claims, counterclaims or interpleader actions brought by Indemnitee or the
Company) and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was an officer or director of the Company, by reason
of any action taken by him or of any inaction on his part while acting as an
officer or director of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
Enterprise; in each case whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce his rights under
this Agreement.

 

3



--------------------------------------------------------------------------------



 



(h) References herein to “fines” shall not include any excise tax assessed with
respect to any employee benefit plan.
(i) References herein to a director of another Enterprise or a director of
another Enterprise shall include, in the case of any entity that is not managed
by a board of directors, such other position, such as manager or trustee or
member of the governing body of such entity, that entails responsibility for the
management and direction of such entity’s affairs, including, without
limitation, the general partner of any partnership (general or limited) and the
manager or managing member of any limited liability company.
(j) (i) References herein to serving at the request of the Company as a
director, officer, employee, agent, or fiduciary of another Enterprise shall
include any service as a director, officer, employee, or agent of the Company
that imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan of the Company or any of its affiliates,
other than solely as a participant or beneficiary of such a plan; and (ii) if
the Indemnitee has acted in good faith and in a manner that the Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of the Company for purposes of this
Agreement.
(k) References herein to one gender shall be held to include the other gender as
the context requires.
2. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by applicable law, as such
may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
(a) Proceedings Other Than Proceedings by or in the Right of the Company. Except
as provided in Section 9 hereof, Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(a) if, by reason of his Corporate
Status, the Indemnitee is or was, or is or was threatened to be made, a party to
or is otherwise involved in any Proceeding other than a Proceeding by or in the
right of the Company to procure a judgment in its favor (which Proceedings are
addressed in Section 2(b)). Pursuant to this Section 2(a), Indemnitee shall be
indemnified against all Expenses, judgments, penalties, fines, liabilities and
amounts paid in settlement actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding or any claim, issue or
matter therein, but only if the Indemnitee acted in good faith and in a manner
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.

 

4



--------------------------------------------------------------------------------



 



(b) Proceedings by or in the Right of the Company. Except as provided in Section
9 hereof, Indemnitee shall be entitled to the rights of indemnification provided
in this Section 2(b) if, by reason of Indemnitee’s Corporate Status, the
Indemnitee is or was, or is or was threatened to be made, a party to or is or
was otherwise involved in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 2(b),
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee, or on the Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, but only if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification for such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which the Indemnitee shall have been adjudged liable to the Company unless (and
only to the extent that) the Court of Chancery of the State of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such expenses that the Court of Chancery or such other court shall deem proper.
Anything in this Agreement to the contrary notwithstanding, if the Indemnitee,
by reason of the Indemnitee’s Corporate Status, is or was, or is or was
threatened to be made, a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor, then the Company shall not indemnify
the Indemnitee for any judgment, fines, or amounts paid in settlement to the
Company in connection with such Proceeding.
(c) Overriding Right to Indemnification if Successful on the Merits.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is or was, by reason of his Corporate Status or otherwise, a party to
and is or was successful, on the merits or otherwise, in any Proceeding, he
shall be indemnified to the maximum extent permitted by applicable law, as such
may be amended from time to time, against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.
3. Contribution.
(a) To the fullest extent permissible under applicable law, whether or not the
indemnification provided in Section 2 hereof is available, in respect of any
threatened, pending or completed action, suit or proceeding in which the Company
may be jointly liable with Indemnitee (or could be if joined in such action,
suit or proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such action, suit or proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have against
Indemnitee. The Company shall not enter into any settlement of any action, suit
or proceeding in which the Company may be jointly liable with Indemnitee (or
could be if joined in such action, suit or proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.

 

5



--------------------------------------------------------------------------------



 



(b) To the fullest extent permissible under applicable law, without diminishing
or impairing the obligations of the Company set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of Expenses, judgments, fines,
liabilities and amounts paid in settlement actually and reasonably incurred and
paid or payable by Indemnitee in proportion to the relative benefits received by
the Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, fines, liabilities or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.
(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claim of contribution brought by or on behalf of officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.
(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
liabilities, penalties, excise taxes, amounts paid or to be paid in settlement
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as a majority of Disinterested
Directors (even though less than a quorum) deem fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company (together with its directors, officers,
employees and agents) and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or was, by reason
of his Corporate Status or otherwise, a witness, or is or was made (or asked) to
respond to discovery requests, in any Proceeding to which Indemnitee is not a
party, he shall be indemnified to the fullest extent permissible under
applicable law against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.

 

6



--------------------------------------------------------------------------------



 



5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, but subject to Section 8(e) hereof, the Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status or otherwise within thirty
(30) calendar days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by or on behalf of
Indemnitee and for which advancement is requested, and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall finally be determined (under the procedures,
and subject to the presumptions, set forth in Section 6 and Section 7 hereof)
that Indemnitee is not entitled to be indemnified against such Expenses. Such
undertaking shall be sufficient for purposes of this Section 5 if it is
substantially in the form attached hereto as Exhibit A. Any advances and
undertakings to repay pursuant to this Section 5 shall be unsecured and
interest-free. The Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 5 regardless of any determination by or on behalf of
the Company that the Indemnitee has not met the standards of conduct set forth
in Sections 2(a) and 2(b) hereof.
6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
(a) To the extent permitted by applicable laws, rules, regulations and orders of
any governmental body, Indemnitee shall give the Company notice in writing as
soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. To obtain
indemnification under this Agreement, the Indemnitee shall submit to the Company
a written request for indemnification, including therein or therewith, except to
the extent previously provided to the Company in connection with a request or
requests for advancement pursuant to Section 5 hereof, a statement or statements
reasonably evidencing all Expenses incurred or paid by or on behalf of the
Indemnitee and for which indemnification is requested, together with such
documentation and information as is reasonably available to Indemnitee and as is
reasonably necessary for the Company to determine whether and to what extent
Indemnitee is entitled to indemnification. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification. Failure to
provide any notice required hereby shall not impair Indemnitee’s rights of
indemnification and contribution under this Agreement except to the extent that
such failure to provide notice actually and materially prejudices the rights of
the Company to defend any action or proceeding which is the basis of the claimed
indemnification; provided, however, that such failure to provide notice will not
be deemed to materially prejudice the rights of the Company where Indemnitee is
prohibited by any applicable laws, rules, regulations or orders of any
governmental body from complying with the notification procedures contained in
this Section 6(a).

 

7



--------------------------------------------------------------------------------



 



(b) Upon written request by Indemnitee for indemnification pursuant to the
second sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made by the following person or
persons, who shall be empowered to make such determination: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request in writing that such determination be made by the Board of Directors (or
a committee thereof) in the manner provided for in clause (ii) of this
Section 6(b)) in a written opinion to the Board of Directors, a copy of which
shall be delivered to Indemnitee; or (ii) if a Change of Control shall not have
occurred, (A)(1) by Independent Counsel, if Indemnitee shall request in writing
that such determination be made by Independent Counsel upon making his or her
request for indemnification pursuant to the second sentence of Section 6(a),
(2) by the Board of Directors of the Company, by a majority vote of
Disinterested Directors even though less than a quorum, or (3) by a committee of
Disinterested Directors designated by majority vote of Disinterested Directors,
even though less than a quorum, or (B) if there are no such Disinterested
Directors or, even if there are such Disinterested Directors, if the Board of
Directors, by the majority vote of Disinterested Directors, so directs, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee.
(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected by the Board of Directors and approved by Indemnitee (such
approval not to be unreasonably withheld, delayed or conditioned). Upon failure
of the Board of Directors to so select, or upon the failure of Indemnitee to so
approve, such Independent Counsel within 20 days after submission by Indemnitee
of a written request for indemnification pursuant to Section 6(a) hereof, the
Independent Counsel shall be selected by the Court of Chancery of the State of
Delaware or such other person or body as the Indemnitee and the Company may
agree in writing. Such determination of entitlement to indemnification shall be
made not later than forty-five (45) days after receipt by the Company of a
written request for indemnification. If the person making such determination
shall determine that Indemnitee is entitled to indemnification as to part (but
not all) of the application for indemnification, such person shall reasonably
pro-rate such part of indemnification among such claims, issues or matters. If
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 6(b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.
(d) In connection with any determination (including a determination by the Court
of Chancery of the State of Delaware (or other court of competent jurisdiction))
with respect to entitlement to indemnification hereunder, the burden of proof
shall be on the Company to establish that Indemnitee is not entitled to
indemnification and any decision that Indemnitee is not entitled to
indemnification must be supported by clear and convincing evidence. The failure
of the Company (including by its directors or Independent Counsel) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, or an actual determination by the
Company (including by its directors or Independent Counsel) that Indemnitee has
not met such applicable standard of conduct, shall not be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

8



--------------------------------------------------------------------------------



 



(e) In making a determination with respect to whether Indemnitee acted in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, the person or persons or entity
making such determination shall presume that Indemnitee acted in good faith and
in a manner that Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and any decision that Indemnitee is not entitled to
indemnification must be supported by clear and convincing evidence. Any action,
or failure to act, by Indemnitee based on Indemnitee’s good faith reliance on
the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise shall not, in and
of itself, constitute grounds for an adverse determination with respect to
whether Indemnitee acted in good faith and in a manner that Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
(f) If the person, persons or entity empowered or selected under this Section 6
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within forty-five (45) days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such forty-five (45)-day period may be extended for
a reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto.
(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Board of Directors shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby agrees to indemnify and hold Indemnitee harmless therefrom.

 

9



--------------------------------------------------------------------------------



 



(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is or becomes a party is resolved in any manner other than by
adverse judgment against Indemnitee (including, without limitation, settlement
of such action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
under this Agreement or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
7. Remedies of Indemnitee.
(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within forty-five (45) days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within fifty-five
(55) days after receipt by the Company of a written request therefor or
(v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification and/or advancement of
Expenses. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.
(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).
(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

10



--------------------------------------------------------------------------------



 



(d) In the event that (a) the Indemnitee commences a proceeding seeking (1) to
establish or enforce the Indemnitee’s entitlement to indemnification or
advancement pursuant to this Agreement, (2) to otherwise enforce Indemnitee’s
rights under or to interpret the terms of this Agreement, (3) to recover damages
for breach of this Agreement, (4) to establish or enforce Indemnitee’s
entitlement to indemnification or advancement pursuant to the Certificate or the
Bylaws, or (5) to enforce or interpret the terms of any liability insurance
policy maintained by the Company (each such proceeding an “Indemnitee
Enforcement Proceeding”), or (b) the Company commences a proceeding against the
Indemnitee seeking (1) to recover, pursuant to an undertaking or otherwise,
amounts previously advanced to Indemnitee, (2) to enforce the Company’s rights
under or to interpret the terms of this Agreement, or (3) to recover damages for
breach of this Agreement (each such proceeding a “Company Enforcement
Proceeding” and together with each form of Indemnitee Enforcement Proceeding, an
“Enforcement Proceeding”), then the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by or on behalf of such Indemnitee in
connection with such Enforcement Proceeding; provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding on which Indemnitee
does not prevail, unless (and only to the extent that) the Court of Chancery of
the State of Delaware or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication in respect of such
claim, issue or matter but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses that
the Court of Chancery or such other court shall deem proper. The Company also
shall be required to advance all Expenses actually and reasonably incurred by or
on behalf of the Indemnitee in connection with any Enforcement Proceeding in
advance of the final disposition of such proceeding within thirty (30) days
after the receipt by the Company of a written request for such advance or
advances from time to time, which request shall include or be accompanied by a
statement or statements reasonably evidencing the Expenses incurred by or on
behalf of the Indemnitee and for which advancement is requested; provided,
however, that any such advancement shall be made only after the Company receives
an undertaking by or on behalf of the Indemnitee to repay any Expenses so
advanced if it shall be finally determined that Indemnitee is not entitled to be
indemnified against such Expenses.
(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

 

11



--------------------------------------------------------------------------------



 



8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any Insurance
Policy, any agreement, a vote of stockholders, a resolution of directors or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status or otherwise prior to such amendment, alteration or repeal. To
the extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Certificate, the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy. Notwithstanding
anything in this Agreement to the contrary, the indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee or any of Indemnitee’s
agents.
(b) To the extent that the Company maintains any Insurance Policy or any
insurance policy or policies providing liability insurance for any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other Enterprise that such person serves at the request
of the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has any Insurance Policy in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such policies.
(c) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, in the event of
any payment to or on behalf of the Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
take all action reasonably necessary to secure such rights, including execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights. For the avoidance of doubt, the Company shall make any and
all payments and reimburse Indemnitee’s costs and expenses, if any, in
connection with Indemnitee’s preparation and execution of all papers and taking
of any and all actions referred to in this Section 8(c).

 

12



--------------------------------------------------------------------------------



 



(d) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, the Company shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any Insurance Policy or any other insurance
policy relating to an Enterprise other than the Company, Company contract,
Company agreement or otherwise (except to the extent that Indemnitee is required
(by court order or otherwise) to return such payment or to surrender it to the
Company).
(e) Except as otherwise agreed between the Company, on the one hand, and
Indemnitee or another indemnitor of Indemnitee, on the other, the Company’s
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee or
agent of any other corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
expenses from the Company or any Insurance Policy (except to the extent that
Indemnitee is required (by court order or otherwise) to return such payment or
to surrender it to the Company.
9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:
(a) for which payment has actually been made to or on behalf of Indemnitee under
any Insurance Policy, or other indemnity provision or otherwise to which the
Company is a party, except as may otherwise be agreed between the Company, on
the one hand, and Indemnitee or another indemnitor of Indemnitee, on the other;
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Act, as amended, or similar provisions of state statutory
law or common law; or
(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or any of its direct or indirect
subsidiaries or the directors, officers, employees or other indemnitees of the
Company or its direct or indirect subsidiaries (except where specified to the
contrary in this Agreement, in each instance to be governed by the terms of the
applicable section herein), unless (i) the Board of Directors of the Company
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until ten (10) years after the end of any period
Indemnitee is an officer or director of the Company (or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, trust or
other Enterprise) but shall continue thereafter so long as Indemnitee shall be
subject to any Proceeding (or any proceeding commenced under Section 7 hereof)
by reason of his Corporate Status or otherwise, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement, notwithstanding
such ten (10) year period. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.

 

13



--------------------------------------------------------------------------------



 



11. Enforcement.
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.
(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, except for the organizational documents of
the Company (including, but not limited to, the Certificate and the Bylaws), the
Amended and Restated Shareholders Agreement of the Company, any employment
agreement between Indemnitee and the Company and any Insurance Policy or other
applicable insurance policy.
(c) The Company represents that this Agreement has been approved by the
Company’s Board of Directors.
12. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
13. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
14. Notice By Indemnitee. To the extent permitted by applicable laws, rules,
regulations and orders of any governmental body, Indemnitee agrees promptly to
notify the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company; provided, however, that such failure to
provide notice will not be deemed to materially prejudice the rights of the
Company where Indemnitee is prohibited by any applicable laws, rules,
regulations and orders of any governmental body from complying with the
notification procedures contained in this Section 14.(a.
15. Confidentiality. From the date hereof, neither the Company or the Indemnitee
shall issue, or cause or permit the publication by any of their respective
affiliates or representatives of, any press release or other announcement with
respect to this Agreement unless such party has provided such press release or
other announcement to the other party hereto and provided such other party the
opportunity to review and shall not include any information which shall have
been objected to by such other party. Nothing herein shall be deemed to limit or
restrict the submission and/or disclosure of this Agreement or any payments
hereunder to any governmental body or as otherwise required by any applicable
law, rule, regulation or order of any governmental body.

 

14



--------------------------------------------------------------------------------



 



16. Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be deemed effective upon the earlier of (a) actual
receipt, or (b) (i) one (1) business day after the date of delivery by confirmed
facsimile transmission, (ii) one (1) business day after the business day of
deposit with a nationally recognized overnight courier service for next day
delivery, freight prepaid, or (iii) three (3) business days after deposit with
the United States Post Office for delivery by registered or certified mail,
postage prepaid. Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this
Section 17, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other parties. All communications shall
be sent:
(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto;
(b) To the Company at:
Broadview Networks Holdings, Inc.
800 Westchester Avenue
5th Floor, Suite N501
Rye Brook, NY 10573
Facsimile: (914) 742-5818
Attention: General Counsel;
With a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Facsimile: (212) 728-9536
Attention: Jeffrey R. Poss;
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile or electronic signature.
18. Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

15



--------------------------------------------------------------------------------



 



19. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of any summons and complaint and any other
process that may be served in any action, suit, or proceeding arising out of or
relating to this Agreement by mailing by certified or registered mail, with
postage prepaid, copies of such process to such party at its address for
receiving notice pursuant to Section 17 hereof, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum. Nothing herein shall preclude service of process by any
other means permitted by applicable law.
20. Assignment. Neither party hereto may assign this Agreement without the prior
written consent of the other party; provided, however, that the Company shall
assign this Agreement to its successor upon a Change in Control in which the
Company ceases to exist or sells all or substantially all of its assets, [and
Indemnitee may assign its rights under this Agreement to [                    ]
and [its/their] affiliates without prior written consent].1
21. Construction. The parties acknowledge that both parties have contributed to
the drafting of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.
[signature page follows]
 

      1   This clause shall apply only to directors who are designated by
stockholder funds.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
INDEMNITEE:
Signature:                                         
Name:
Address (for notices):
COMPANY:

          BROADVIEW NETWORKS HOLDINGS, INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Address (for notices):
800 Westchester Avenue
5th Floor, Suite N501
Rye Brook, NY 10573
Facsimile: (914) 742-5818
Attention: General Counsel
[Signature Page to Indemnification Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
UNDERTAKING
Reference is hereby made to that certain Indemnification Agreement, by and
between Broadview Networks Holdings, Inc., a Delaware corporation (the
“Company”), and the undersigned, dated as of [•] (the “Indemnification
Agreement”). All initially capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Indemnification
Agreement.
Pursuant to the Indemnification Agreement, I,
                                        , agree to reimburse the Company for all
Expenses paid to me or on my behalf by the Company in connection with my
involvement in [name or description of proceeding or proceedings], in the event,
and to the extent, that it shall ultimately be determined (pursuant to the terms
of the Indemnification Agreement) that I am not entitled to be indemnified by
the Company for such Expenses.
Signature                                         
Typed Name                                         
                                         ) ss:
Before me                                         , on this day personally
appeared                                         , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.
GIVEN under my hand and official seal at  _____, this                      day
of                     , 20_____.

         
 
 
 
Notary Public    

My commission expires:

 